Judgment of the County Court, Queens County, convicting defendant of the crime of wrongfully practicing medicine (Education Law, §§ 6501, 6502, 6513) reversed on the law and a new trial ordered. It was error to compel defendant, through his attorney, to produce defendant’s records and to receive such records in evidence, over defendant’s objection. (People V. Gibson, 218 N. Y. 70; People V. Minkowitz, 220 N. Y. 399.) It was also error to refuse to charge defendant’s requests numbered 5 and 7. (People V. Maybrooh, 301 N. Y. 637; Matter of Sausser v. Department of Health, 242 N. Y. 66.) We have examined the facts and would not reverse if it were not for the errors referred to, which, in our opinion, affected defendant’s substantial rights. Nolan, P. J., Adel, Wenzel, MaeCrate and Beldoek, JJ., concur.